         Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 1 of 18




                          UNITED STATES DISTRICT COURT

                           DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                          )
                                                  )
              v.                                  ) Docket No.: 20-cr-10200-FDS
                                                  )
WAQAS ALI                                         )

           SENTENCING MEMORANDUM ON BEHALF OF WAQAS ALI

   I.      Introduction

        Waqas Ali comes before this court deeply ashamed and taking full responsibility

for his conduct. His story is not a straightforward embezzlement simply explained by

pure greed. Like many theft cases, it began as a criminally opportunistic decision

amidst financial struggles – as an employee of Bank of America (BOA), one of the

business portfolios he serviced belonged to the company of an “angel investor”. As so

often occurs, Mr. Ali’s thefts spiraled out of control. His family’s – particularly his

father’s – esteem for him was long a personal sore spot for Mr. Ali, and they seemed to

think more of him the more successful he appeared with nice things. That momentary

positivity in a strained relationship played a role in keeping his conscience at bay for a

time. He also struggled emotionally at that time with the weight of his young son’s

autism diagnosis and spending money on consumer goods gave some fleeting

emotional lift from anxiety and reality. In the end, he accepted how out of control the

embezzlement became, and stopped taking money after almost 10 months and $600,000.

His employer and the client discovered the thefts roughly one year later. When asked to

                                              1
           Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 2 of 18




take part in an interview with BOA investigators in September 2018, he appeared with a

retained attorney and admitted to his thefts, offering explanation but not excuse. It

would be nearly two years before federal agents arrested him at his home.

Approximately 1 month after his arrest, he entered his guilty pleas in this case.

          Because of the unique circumstances of this case and his thorough remorse, Mr.

Ali asks the court to impose a sentence of “time served” 1 followed by a three year

period of supervised release which includes a suggested period of at least 6 moths of

home confinement and restitution as agreed in the plea agreement.

    II.      Waqas Ali’s Background

          Mr. Ali is the son of Pakistani immigrants – his parents brought him to the

United States as a toddler and his family later all became naturalized citizens. His father

was born in a village in Pakistan with little to no formal education beyond hard work.

His mother received education perhaps through high school, but the family dynamic

was one of a traditional Pakistani household. That is, his father maintained a dominant

role in the household while his mother was a homemaker. Their union was an arranged

marriage. Mr. Ali described the dynamic in the presentence interview as his father

running the show – it was his way or no way – while poignantly describing his mother

as a very calm person who, “didn’t live a life that anyone deserves.” Mr. Ali recalls that




1On August 19, 2021, Magistrate Judge Dein issued an arrest warrant on a complaint in
this case. [Dkt. 4]. Agents arrested Mr. Ali the following morning and after an initial
appearance, the court released Mr. Ali on conditions. [Dkt. 9].
                                               2
           Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 3 of 18




his father favored his siblings over himself, while his mother favored Mr. Ali and his

sister.

          The dominance of the household by Mr. Ali’s father went hand in hand with his

father’s harbored resentments as well. Mr. Ali recalls the profound antipathy that his

father had for his maternal uncle – a veterinarian in Billerica whom Mr. Ali described as

a second father – when his uncle would help the family financially or even just with

advice. Mr. Ali’s father supported the family of 5 with only a job as a security guard at

Harvard University. Unable to maintain the family apartment in Revere, Mr. Ali’s

father had to move the family into the uncle’s house while on a waitlist for a low-

income apartment in Cambridge to become available. One childhood episode in

particular left an impression on young Mr. Ali and encapsulates the dynamic: his uncle

had gifted him a Gameboy color, about $300 at the time around the holidays. Mr. Ali

recalls playing on the device outside on a porch and telling his brother how great his

uncle was for giving it to him. Mr. Ali’s father overheard the discussion and made Mr.

Ali sit outside in the winter wearing a tank-top and shorts in resentment for Mr. Ali’s

praise of his uncle.

          Regarding his relationship with his father, Mr. Ali described in the presentence

interview, “I wish it was more physical abuse, than the mental abuse, to this day.

Talking to him, I always get these butterflies in my stomach, because I don’t know what

I might say that will get him upset and I’ll go on a silent treatment for another six

months.”



                                               3
          Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 4 of 18




         Mr. Ali’s own arranged marriage followed his mother’s tragic Hepatitis C

diagnosis when Mr. Ali was around 20 years-old. Her health outlook seemed grim as

she waited on a liver transplant list. His sister had recently fled the house leaving only a

note to move in with a non-Muslim Hispanic man, creating a strained household

environment. For his part, Mr. Ali had not taken education seriously his senior year in

high school, and instead spent two years at Middlesex Community College. Mr. Ali’s

mother wanted to see him married, fearing her prognosis would mean she would not

do so before she died. 2 In 2010, just shy of his 21st birthday, Mr. Ali got married after his

parents arranged a match. At the time, his wife was only 17 years-old and lived in

Pakistan. Though the age difference bothered Mr. Ali at the time, Mr. Ali’s father

thought the arrangement was a perfect fit – her family was well-off and well-educated

and her father was an accomplished cricket player, almost making the Pakistani

national team. Not wanting to disappoint his parents, Mr. Ali agreed to be married.

         He now describes his wife as his “rock”, but the marriage struggled early. Mr.

Ali candidly admits that he was still living his youthful 20’s, while his wife tried to live

a married life. They resided with his family in a Cambridge low-income apartment at

the time. Mr. Ali worked at BOA and part-time security at Harvard and his wife

worked and attended school. They were told that once children came, marriage would




2   Mr. Ali’s mother ultimately passed in June 2015.


                                              4
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 5 of 18




be easier. In May 2014, Mr. Ali’s wife gave birth to the couple’s oldest son, Minor 13.

Sometime thereafter, Mr. Ali and his wife and son fled the family apartment in a similar

manner to Mr. Ali’s sister – without notice.

       The couple moved out because his family treated his wife and son poorly –

though his brother was not working at the time, the family would feel it a burden to

watch the couple’s son while Mr. Ali worked or his wife worked or attended school. His

father became mentally abusive toward his wife – she would come home from work or

school late at night, and his father still told her that she needed to do the dishes or clean,

true to his traditional upbringing. If Mr. Ali stood up to his father on her behalf, “that

was a problem.” The couple fled in their leased car (which Mr. Ali’s father ultimately

repossessed) with $100-500 to their name. Relying on friends for help, Mr. Ali’s wife

skipped class to work more to save money. In the aftermath, Mr. Ali’s family would say

that he and his wife were “ungrateful” and accused his wife of “brainwashing” Mr. Ali,

though it was ultimately his determination to leave the apartment.

       Not long after, when Minor 1 was 1 year old, the doctors told the couple that

Minor 1 was autistic. Following the diagnosis, they struggled with understanding the

condition and finding services. Not long after, still struggling with how to help Minor 1,

Mr. Ali and his wife sent Minor 1 to Pakistan at the suggestion of Mr. Ali’s mother-in-

law. She had recommended a school there for “holistic” and “herbal” approaches to




3Mr. Ali’s sons are referred to in this memorandum as “Minor 1” and “Minor 2”. Their
names are identified in the presentence report in the section labeled
“Marital/Children”.
                                               5
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 6 of 18




helping Minor 1’s development. As explained by Mr. Ali in the BOA interview, his

mother-in-law convinced them that through a combination of religion and modern

science, Minor 1 could start walking, talking, and living a normal life. The school

allowed for personal loans to cover costly tuition; ultimately the overseas transfers of

some $54,000 from the victim accounts went to Mr. Ali’s mother-in-law pay a tuition

loan. Sometime in 2017, after approximately 9 months in Pakistan, Minor 1 returned to

the United States, though still non-verbal and unable to walk.

       Ultimately, Mr. Ali and his wife purchased their current suburban home. Minor 1

continued to be unable to communicate and struggled developmentally. The couple

learned from a neighbor that there were advocates for children like Minor 1, which

ultimately enabled them to find a program some 1 hour away from their residence. Mr.

Ali admitted to BOA investigators that during this period, if he or his wife wanted

something for themselves or Minor 1, he purchased it, admittedly shopping at places he

shouldn’t have with money he shouldn’t have been using. Mr. Ali continued, telling

investigators that when his wife would ask where the money came from, he would

explain that his bonuses were good. During this uneasy time filled with worry for

Minor 1’s future, Mr. Ali experienced some fleeting psychological fulfillment – albeit

terribly misplaced – by feeling like he was giving his family a normal life, though he

knew better. Eventually, reality sunk in about how out of control the spending had

become, how badly this would end for himself and his family, and Mr. Ali stopped the

embezzlement.



                                             6
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 7 of 18




       During the period when he appeared to have money, Mr. Ali found that his

family valued him more than before. He explained to probation, “When I had money,

they were all close with me.” In the aftermath of coming to his senses and ending the

thefts in the summer of 2017, his relationship with his father returned to the cold and

difficult days of his youth.

       Mr. Ali’s thefts ended in July 2017 but were not definitively discovered until

sometime around his interviews with BOA investigators in September 2018. Mr. Ali had

been placed on administrative leave and retained counsel. In the interview, with his

retained counsel, he admitted to BOA representatives that he had stolen from the

client’s accounts. It would be nearly two years before these criminal charges issued. In

the interim, his wife assumed responsibility for the family finances (which continues to

the present) while Mr. Ali has primarily cared for their son Minor 1, and a second son,

Minor 2, born in September 2019.

       At the time of the presentence interview, Minor 2’s doctors were concerned at

developmental delays possibly leading to a diagnosis of autism for him as well. One

study from Kaiser Permanente found that the risk of younger siblings developing an

autism spectrum disorder is 14 times higher if an older sibling has ASD. 4 Since the PSR

interview, Minor 2’s doctors have definitively diagnosed him as also having autism and

requiring monitoring and early interventions.



4See “Risk of Autism in Younger Children Increases Significantly If They Have an
Older Sibling with Disorder”, available at https://www.kp-scalresearch.org/risk-for-
autism-in-younger-children-increases-significantly-if-they-have-older-sibling-with-
disorder/ (Last accessed April 27, 2021).
                                            7
         Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 8 of 18




       Because Minor 1’s development delays are so profound and his condition is such

a central component to Mr. Ali’s family life, investigators with the Federal Defender

Office spent significant time interviewing Mr. Ali and his wife as part of a sentencing

video. The video, submitted as Exhibit A and under seal due to its depictions of the

minors, was not designed to engender unwarranted sympathy for Mr. Ali at sentencing

– indeed, Mr. Ali and his wife were concerned that the video not unfairly use Minor 1 as

some sort of a prop or be interpreted as an attempt to avoid punishment or

responsibility. Rather, Exhibit A is submitted by Mr. Ali’s counsel because it allows for

the best understanding of Minor 1’s functioning and condition as it relates to the

sentencing issues and imposition of a just sentence in this case. Mr. Ali is clear-sighted

in understanding that nothing can excuse or justify his thefts and failings in this case.

Mr. Ali knows that responsibility for his offenses is his alone and is prepared to accept a

just sentence in this case.

       As explained by Mr. Ali and his wife in Exhibit A – Minor 1 is almost 7 years old

and still struggles with forming words; beyond struggles with speech, he cannot

express his basic needs, including the need to use the bathroom, despite attempts at

different strategies to do so. Consequently, Minor 1 still wears a diaper. As seen in the

video, at six and almost seven years old, he struggles in climbing simple playground

equipment as a toddler would. The couple explains that routines are critical to children

like Minor 1. He currently travels 2 hours round-trip to attend a special needs school,

which requires him to leave on a bus around 8:00 AM daily. Mr. Ali wakes his son up,

as his wife is already out of the house by that point for her responsibilities. Minor 1

                                             8
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 9 of 18




refuses to leave house for the bus unless with Mr. Ali – his wife explained that Minor 1

will kick and punch when she has had to bring him. After school, Minor 1 will eat a

meal because he won’t eat much without Mr. Ali, and consequently he doesn’t eat much

at school. With the school closed for a period during the pandemic, Minor 1 severely

regressed in even his minimal skills with just 30 minutes of remote learning; during that

time; even the basic skills of asking for water, and communicating a dirty diaper

regressed. It took some months after school reopened for Minor 1 to make up the lost

time and return to his pre-pandemic functioning.

       Because of concerns that the children can’t adequately communicate health

concerns, Mr. Ali and his family have been largely home-bound during the pandemic.

Though the PSR accurately recounts that Mr. Ali has no mental health diagnosis, he

would likely benefit from therapy as a means to process his upbringing and family

issues, his sons’ diagnoses 5, and feelings of self-worth from these offenses and the

effects his actions have caused.

       Currently, the household is primarily sustained by Mr. Ali’s wife working while

also studying for an advanced degree, and Mr. Ali’s more modest contribution from

weekend work at Apple. More important than this monetary contribution to the




5See “Autism Speaks: Parent’s Guide to Autism” at 7, “Taking Care of Yourself”,
available at: https://www.autismspeaks.org/sites/default/files/2018-
08/Parents%20Guide%20to%20Autism.pdf (Last Accessed April 27, 2021)(“Caring for a
child with autism can be physically exhausting and emotionally draining. Parenting
responsibilities can create extraordinary stress. Trying to balance your time and energy
with the needs of your other children, the needs of your marriage and your own
personal needs is not easy.”)
                                             9
          Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 10 of 18




household, Mr. Ali is able to provide daily care for Minor 2 in the home. Mr. Ali’s

absence during a period of incarceration will risk insolvency for the family and likely

loss of the family home. Without Mr. Ali’s presence, costly and specialized childcare

would upend the family’s financial picture.

   III.      Offense Conduct

          Mr. Ali’s conduct – though involving a significant amount of money – was

largely accomplished by transferring more money than requested between company

accounts of the victim company and withdrawing or utilizing cashier’s checks to take

money from the account. It involved only one of the companies for which BOA had

assigned to Mr. Ali assist on. His conduct was relatively brief in duration compared

with many embezzlement cases and ended of his own accord before the thefts were

uncovered. Upon discovery, he submitted voluntarily to an interview with BOA

investigators and admitted his conduct. Ultimately, BOA assumed the loss rather than

the victim company.

   IV.       The Requested Sentence is Supported by the Factors Under 18 U.S.C. §
             3553(a)

          Mr. Ali respectfully requests that this court impose a term of incarceration of

“time served” to be followed by 36 months of supervised release which includes at least

6 months of home confinement and restitution according to the Rule 11 agreement.

Such sentence is “sufficient but not greater than necessary” to comply with the

purposes of sentencing.

             a. Nature and Circumstances of the Offense and History and
                Characteristics of Mr. Ali

                                               10
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 11 of 18




       Mr. Ali’s conduct caused personal enrichment and ultimately a loss to Bank

of America of $600,000. 6 The funds were taken from an investment account and credit

line from one company and did not, under the Guidelines, involve sophisticated means

or substantial financial hardship or vulnerable victims. Mr. Ali’s background suggests

that the circumstances of these offenses are not easily explained as simple greed.

       Regarding the history and characteristics of Mr. Ali personally, Mr. Ali’s

embezzlement is an aberration and occurred during a 10-month period during his mid-

twenties. He has no other criminal history. He and his wife have a strong relationship,

owing to the support of Mr. Ali’s wife despite what she described to probation as

disbelief that he was so foolish and didn’t think of their family during the thefts. Mr. Ali

expresses genuine remorse clearly realizes that it is his fault that this situation has

occurred. His wife now controls the family finances and Mr. Ali presents with no

concerns for substance use. Despite the thefts, Mr. Ali has a long-term employment

history and there is reason to believe that he will be able to obtain appropriate and

significant employment in the future. Mr. Ali has been compliant with his conditions of

release, and there is every empirical reason to believe he would successfully comply

with any conditions the court requires as part of a just sentence.

          b. Kinds of Sentences Available




6According to media reports, in 2018 Bank of America ended FY 2018 with gross profits
of $91.02 billion. See “Bank of America Gross Profit 2006-2021” available at
https://www.macrotrends.net/stocks/charts/BAC/bank-of-america/gross-profit
(Last accessed April 30, 2021).
                                             11
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 12 of 18




       A sentence must address the “kinds of sentencing available” and the requirement

to provide ‘needed educational or vocational training….in the most effective manner.”

With the pandemic ongoing it remains unclear what, if any, programming will be

available to Mr. Ali if sentenced to a period of incarceration.

       A sentence of incarceration in Mr. Ali’s case will impose needlessly harsh

conditions when considered against his rare and unique caretaking responsibilities and

criminal conduct here. Mr. Ali’s oldest son, Minor 1, relies on Mr. Ali for stability and

routine. Mr. Ali’s case is set apart from other defendants with caretaking responsibilities

because without Mr. Ali’s presence his son’s limited functioning will clearly regress

profoundly. Minor 1’s daily routine is critical to the small steps in his development over

time; even something as seemingly simple as his mother rather than Mr. Ali getting

Minor 1 to the bus results in trauma and physical reactions by Minor 1 against his mom.

Mr. Ali’s role is simply not replaceable. And Minor 1 is not alone in reliance on Mr.

Ali’s caretaking – Mr. Ali’s second son Minor 2 requires early intervention himself in

the face of his own diagnosis. Without Mr. Ali, the family would be unable to sustain

costly and specialized care for Minor 2.

       Incarceration would impose harsh conditions upon the blameless children and

would result in harsh conditions for Mr. Ali as well – such an incarceration would be

dominated by anxiety and worry beyond what would normally attend a prison

sentence. Even if visitation were allowed by a facility, it would be impractical given the

effect such visitation this would have on Minor 1 and Minor 2. Harsher conditions are a



                                             12
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 13 of 18




valid consideration in deciding whether to impose a shorter sentence. See United States

v. Spano, 476 F.3d 476, 479 (7th Cir. 2007).

       Consideration of the types of sentences available to the court would justify the

requested sentence here. Even a short sentence of incarceration will be critically

disruptive and harsh. It jeopardizes Minor 1 and Minor 2’s development and will put

the family in danger of foreclosure. When considered against other options, a sufficient

sentence in this case can be achieved without incarceration. The court can adequately

punish Mr. Ali by requiring a significant period of home incarceration as a condition of

supervision 7. Home incarceration in order to provide continuity for Mr. Ali’s sons

would be appropriate under these rare circumstances and no light touch for Mr. Ali.

          c. Deterrence and “Just Punishment”

       A prison sentence of even minimal length is not necessary to deter Mr. Ali

from further criminal activity. He has internalized the wrongfulness of his conduct.

Deterrence for Mr. Ali from committing new criminal conduct comes directly from

the guilt and anxiety he continues to feel for acting so foolishly and risking his

family’s well-being.

       Likewise, the requested sentence will adequately deter anyone in similar

circumstances. Any person considering offending in a similar way would see in this



7Mr. Ali’s suggests at least six months of home confinement as sufficient but not greater
than necessary, but certainly the court has the authority to impose a longer period of
home confinement. Mr. Ali, through counsel, suggests six months as a balance between
punishment and enabling employment consistent with his caretaking responsibilities at
some point in the nearer future to enable effective progress towards restitution during
the period of supervised release.
                                               13
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 14 of 18




sentence as deterrence in Mr. Ali’s prosecution, loss of employment, embarrassment,

and dishonoring of his responsibilities to his family.

       The First Circuit recognized that jail time is not necessarily the only factor

when evaluating deterrence in cases with high financial loss. Judge Stearns, in

imposing a sentence that did not include imprisonment, explained why the sentence

satisfied the criteria of deterrence:

              I think it is very difficult at times, for those of us who are judges or
              prosecutors or lawyers, to put ourselves in the shoes of a person with no
              prior experience with the criminal justice system who finds himself or
              herself accused of a crime. I do not think, sometimes, we fully recognize
              the anguish and the penalty and the burden that persons face when
              called to account, as these men are, for the wrong that they committed.

See United States v. Prosperi, 686 F.3d 32, 48 (1st Cir. 2012) (Mr. Prosperi received a

probationary sentence with 6 month home confinement and 1,000 hours of

community service with a guideline range of 87-108 months as part of a $5.2 million,

9 year-long conspiracy and mail fraud scheme related to knowingly providing sub-

standard concrete for the “Big Dig” project). As attested to by his statements to BOA

investigators and in the presentence report, Mr. Ali has experienced a significant

amount of anguish having been called into account.

       The Supreme Court also recognized that imposing a term of incarceration in the

name of promoting respect for the law in a case where a particular defendant’s unique

circumstances suggest a more lenient sentencing alternative actually could promote

disrespect for the law:

           Moreover, the unique facts of Gall’s situation provide support for the District
           Judge’s conclusion that, in Gall’s case, “a sentence of imprisonment may

                                            14
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 15 of 18




          work to promote not respect, but derision, of the law if the law is viewed as
          merely a means to dispense harsh punishment without taking into account
          the real conduct and circumstances involved in sentencing.” Id.

       The requested sentence here is a significant punishment for this defendant. This

sentence will not mean that Mr. Ali simply moves on from his offense, or just relaxes at

home for a time. Home confinement for Mr. Ali would mean that Mr. Ali can provide

stability to give his sons’ room for development, but also that he will not have respite

from the inherent stress described the Autism foundation. Denial of even the simple

ability to go for a walk for a moment alone outside of the stressful environment is

significant in these circumstances. For a period of years, he will be continually

reminded of his failings in this case. Mr. Ali knows that if he fails to comport with the

requirements of supervision, he will return to court, and jail will be a likely

consequence. All the considerations attendant to this requested sentence would result in

just punishment under these individual circumstances.

          d. Unwarranted Sentence Disparity

       The requested disposition would be in line with the sentencing practices of this

district for fraud/embezzlement/theft cases, and is justified in comparison to sentences

in embezzlement and fraud cases involving substantially larger loss amounts over

significantly longer periods of time. Any arguable disparity would be justified by the

unique circumstances of Mr. Ali’s irreplaceable caretaking responsibilities. See United

States v. Glen Dias, 09-cr-40034-FDS (18 months incarceration for conspiracy, fraud and

money laundering part of 6 year scheme involving roughly $1.1m net gain to defendant

after he stole equipment and parts from employer); United States v. Andy Kim, 15-cr-

                                             15
       Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 16 of 18




10371-FDS (18 months incarceration for wire fraud where controller of Cambridge

software company directed $1m ultimately to his own accounts through a separate real

estate company in two separate transactions and created paperwork appearing to make

the dispersals from employer to company’s owner); United States v. Palestine Ace, 17-

cr-10120-ADB (12 months and 1 day for 5 year embezzlement scheme involving some

$2.7m loss calculation and substantial enrichment to defendant which affected work

and reputation of eight different Boston non-profits); United States v. William

McCullough, 15-cr-40036-DHH (12 months and 1 day for 5 year embezzlement scheme

whereby $12m in corporate income of payroll company deposited into “slush fund”,

which defendant owner then wrote some $1.7m in checks to himself, including thefts

from accounts which held client funds in trust); United States v. Christine Mordach, 14-

cr-10218-PBS (12 months and 1 day for Financial Aid Director at Merrimack College

who perpetrated 13 year fraud scheme whereby she took out fraudulent student loans

without knowledge of students, totaling some $4.3m in loss calculation); United States

v. Ross McClellan, 16-cr-10094-LTS (18 months after trial for former executive vice

president at State Street who operated hidden commission scheme involving

institutional investors, including government employee pension funds, with losses

exceeding $20m); United States v. William Dunn, 12-cr-10224-DPW (probation for

conspiracy charge involving fraudulent statements in mortgage applications which

included recruiting potential purchasers, assisting in falsifying loan documents, and

providing false employment verifications to mortgage companies over a period of

months which yielded guideline range of 37-46 months); also United States v. Jose

                                           16
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 17 of 18




Spinola, 20-cr-10115-RWZ (probation for tax preparer who created fictitious deductions

for taxpayers without their consent during three year period, which practices increased

his business and resulted in a tax loss of some $344,000).

   V.      Conclusion

        After an overall balancing of the 3553(a) factors, the Court has ample support to

impose the requested sentence, one which imposes punishment and community

confinement that accounts for the rare circumstances of this case. As the First Circuit

stated in United States v. Rodriguez:

              In the final analysis, then, the gloss supplied by Kimbrough signifies that a
              district court should not evaluate a request for a variant sentence
              piecemeal, examining each section 3553(a) factor in isolation, but should
              instead consider all the relevant factors as a group and strive to construct a
              sentence that is minimally sufficient to achieve the broad goals of sentencing.
              This inquiry should be guided by, but not made unflinchingly subservient
              to, the concerns expressed in the statute's various sub-parts.

United States v. Rodriguez, 527 F.3d 221, 228 (1st Cir. 2008)(emphasis added), citing

Kimbrough v. United States, 552 U.S. 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007).

        Here, when the Court considers all the relevant factors as a group, a sentence

of “time served” followed by a three year period of supervised release which includes a

suggested period of at least 6 moths of home confinement and restitution as agreed in

the plea agreement is logical, practical, and supported; it is sufficient but not greater

than necessary to achieve the goals of sentencing. For this individual, at this moment

in time, this sentence is just.




                                             17
        Case 1:20-cr-10200-FDS Document 25 Filed 04/30/21 Page 18 of 18




                                                  Respectfully submitted,
                                                      WAQAS ALI
                                                      By his Attorney,

                                                      /s/ Brendan Kelley
                                                      Brendan Kelley
                                                         B.B.O.: 569054
                                                      Assistant Federal Public Defender
                                                      Federal Public Defender Office
                                                      P.O. Box 51268
                                                      Boston, MA 02205
                                                      Tel: 617-223-8061



                               CERTIFICATE OF SERVICE



       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on April 30, 2021.
                                                  /s/ Brendan Kelley
                                                  Brendan Kelley




                                             18
